UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 OR oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-33146 KBR, Inc. (a Delaware Corporation) 20-4536774 601 Jefferson Street Suite 3400 Houston, Texas77002 (Address of Principal Executive Offices) Telephone Number – Area Code (713) 753-3011 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of July 27, 2007, 168,988,336 shares of KBR, Inc. common stock, $0.001 par value per share, were outstanding. 1 KBR, Inc. Index Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Submission of Matters to a Vote of Security Holders 43 Item 5. Other Information 43 Item 6. Exhibits 44 SIGNATURES 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements KBR, Inc. Condensed Consolidated Statements of Operations (In millions, except for per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenue: Services $ 2,114 $ 2,228 $ 4,143 $ 4,308 Equity in earnings (losses) of unconsolidated affiliates, net 38 8 36 (16 ) Total revenue 2,152 2,236 4,179 4,292 Operating costs and expenses: Cost of services 2,057 2,265 4,010 4,261 General and administrative 30 24 59 41 Other operating income - (6 ) - (6 ) Total operating costs and expenses 2,087 2,283 4,069 4,296 Operating income (loss) 65 (47 ) 110 (4 ) Interest expense-related party - (11 ) - (28 ) Interest income, net 14 2 27 5 Foreign currency losses, net (2 ) (15 ) (5 ) (10 ) Other non-operating gains, net 1 - 1 - Income (loss) from continuing operations before income taxes and minority interest 78 (71 ) 133 (37 ) Benefit (provision) for income taxes (32 ) 29 (58 ) 7 Minority interest in net earnings (losses) of subsidiaries 4 46 (1 ) 47 Income from continuing operations 50 4 74 17 Income from discontinued operations, net of tax provision of $(128), $(52), $(133) and $(60 ) 90 88 94 101 Net income $ 140 $ 92 $ 168 $ 118 Basic income per share(1): Continuing operations $ 0.30 $ 0.03 $ 0.44 $ 0.13 Discontinued operations, net 0.54 0.65 0.56 0.74 Net income per share $ 0.83 $ 0.68 $ 1.00 $ 0.87 Diluted income per share (1): Continuing operations $ 0.30 $ 0.03 $ 0.44 $ 0.13 Discontinued operations, net 0.53 0.65 0.56 0.74 Net income per share $ 0.83 $ 0.68 $ 0.99 $ 0.87 Basic weighted average common shares outstanding 168 136 168 136 Diluted weighted average common shares outstanding 169 136 169 136 (1) Due to the effect of rounding, the sum of the individual per share amounts may not equal the total shown. See accompanying notes to condensed consolidated financial statements. 3 Index KBR, Inc. Condensed Consolidated Balance Sheets (In millions, except share data) (Unaudited) June 30, 2007 December 31, 2006 Assets Current assets: Cash and equivalents $ 2,016 $ 1,410 Receivables: Notes and accounts receivable (less allowance for bad debts of $76 and $57) 815 761 Unbilled receivables on uncompleted contracts 836 1,110 Total receivables 1,651 1,871 Deferred income taxes 132 120 Other current assets 270 240 Current assets of discontinued operations, net 11 257 Total current assets 4,080 3,898 Property, plant, and equipment, net of accumulated depreciation of $221 and $205 215 211 Goodwill 251 251 Equity in and advances to related companies 301 296 Noncurrent deferred income taxes 139 156 Unbilled receivables on uncompleted contracts 194 194 Other assets 42 51 Noncurrent assets of discontinued operations, net - 357 Total assets $ 5,222 $ 5,414 Liabilities, Minority Interest and Shareholders’ Equity Current liabilities: Accounts payable $ 1,056 $ 1,177 Due to Halliburton, net - 152 Advanced billings on uncompleted contracts 968 767 Reserve for estimated losses on uncompleted contracts 150 180 Employee compensation and benefits 268 259 Other current liabilities 313 174 Current liabilities of discontinued operations, net - 274 Total current liabilities 2,755 2,983 Noncurrent employee compensation and benefits 206 221 Other noncurrent liabilities 155 149 Noncurrent income tax payable 65 - Noncurrent deferred tax liability 33 44 Noncurrent liabilities of discontinued operations, net - 188 Total liabilities 3,214 3,585 Minority interest in consolidated subsidiaries (including $0 and $44 related to discontinuedoperations) (33 ) 35 Shareholders’ equity and accumulated other comprehensive loss: Preferred stock, $0.001 par value, 50,000,000 shares authorized, no shares issued and outstanding - - Common shares, $0.001 par value, 300,000,000 shares authorized, 168,939,043 and 167,772,410 shares issued and outstanding - - Paid-in capital in excess of par value 2,066 2,058 Accumulated other comprehensive loss (210 ) (291 ) Retained earnings 185 27 Total shareholders’ equity and accumulated other comprehensive loss 2,041 1,794 Total liabilities, minority interest, shareholders’ equity and accumulated other comprehensive loss $ 5,222 $ 5,414 See accompanying notes to condensed consolidated financial statements. 4 Index KBR, Inc. Condensed Consolidated Statements of Cash Flows (In millions) (Unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 168 $ 118 Adjustments to reconcile net income to cash provided by operations: Depreciation and amortization 24 23 Distribution from (to) related companies, net of equity in earnings (losses) of unconsolidatedaffiliates (18 ) - Deferred income taxes 22 (4 ) Gain on sale of assets, net (216 ) (129 ) Impairment of equity method investments 18 36 Other 43 (26 ) Changes in operating assets and liabilities: Receivables (85 ) 291 Unbilled receivables on uncompleted contracts 242 (85 ) Accounts payable (116 ) (199 ) Advanced billings on uncompleted contracts 201 464 Reserve for estimated loss on uncompleted contracts (30 ) 112 Employee compensation and benefits 9 (90 ) Other assets (60 ) (90 ) Other liabilities 272 40 Total cash flows provided by operating activities 474 461 Cash flows from investing activities: Capital expenditures (23 ) (42 ) Sales of property, plant and equipment 1 4 Disposition of businesses/investments, net of cash disposed 334 276 Other investing activities (1 ) - Total cash flows provided by investing activities 311 238 Cash flows from financing activities: Paymentsfrom (to)Halliburton, net (123 ) (172 ) Payments on long-term borrowings (7 ) (9 ) Payments of dividends to minority shareholders (19 ) (4 ) Total cash flows used in financing activities (149 ) (185 ) Effect of exchange rate changes (81 ) 22 Increase in cash and equivalents 555 536 Cash and equivalents at beginning of period 1,461 394 Cash and equivalents at end of period $ 2,016 $ 930 See accompanying notes to condensed consolidated financial statements. 5 Index KBR, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1.Description of Business and Basis of Presentation KBR, Inc. and its subsidiaries (collectively, KBR or the Company) is a global engineering, construction and services company supporting the energy, petrochemicals, government services and civil infrastructure sectors. We offer our wide range of services through three business segments, Energy and Chemicals (“E&C”), Government and Infrastructure (“G&I”) and Ventures. During the first quarter of 2007,we reorganizedour operating segments resulting in the creation of Ventures as a new reportable segment.The business activities included in the Ventures segment had previously been reported as part of the E&C and G&I segments. Energy and Chemicals. Our E&C segment designs and constructs energy and petrochemical projects, including large, technically complex projects in remote locations around the world. Our expertise includes onshore oil and gas production facilities, offshore oil and gas production facilities, including platforms, floating production and subsea facilities (which we refer to collectively as our offshore projects), onshore and offshore pipelines, liquefied natural gas (“LNG”) and gas-to-liquids (“GTL”) gas monetization facilities (which we refer to collectively as our gas monetization projects), refineries, petrochemical plants and synthesis gas (“Syngas”). We provide a wide range of Engineering Procurement Construction—Commissioning Start-up (“EPC-CS”) services, as well as program and project management, consulting and technology services. Government and Infrastructure. Our G&I segment delivers on-demand support services across the full military mission cycle from contingency logistics and field support to operations and maintenance on military bases. In the civil infrastructure market, we operate in diverse sectors, including transportation, waste and water treatment, and facilities maintenance. We provide program and project management, contingency logistics, operations and maintenance, construction management, engineering, and other services to military and civilian branches of governments and private customers worldwide. A significant portion of our G&I segment’s current operations relate to the support of United States government operations in the Middle East, which we refer to as our Middle East operations. Through June 28, 2007, we owned the majority of Devonport Management Limited (“DML”), which owns and operates Devonport Royal Dockyard, one of Western Europe’s largest naval dockyard complexes.On June 28, 2007, we consummated the sale of our 51% ownership interest in DML for cash proceeds of approximately $345 million, net of direct transaction costs, resulting in a gain of approximately $97 million, net of tax of $119 million.In accordance with the provisions of Statement of Financial Accounting Standards No. 144, “Accounting for Impairment or Disposal of Long-Lived Assets,” the results of operations of DML for the current and prior periods have been reported as discontinued operations.See Note 17 Discontinued Operations. Ventures.Our Ventures segment develops, provides assistance in arranging financing for, makes equity and/or debt investments in and participates in managing entities owning assets generally from projects in which one of our other business segments has a direct role in engineering, construction, and/or operations and maintenance.The creation of the Ventures segment provides management focus on our investments in the entities that own the assets.Projects developed and under current management include government services, such as defense procurement and operations and maintenance services for equipment, military infrastructure construction and program management, toll roads and railroads, and energy and chemical plants. KBR, Inc., a Delaware corporation, was formed on March21, 2006 as an indirect, wholly owned subsidiary of Halliburton Company (“Halliburton”). KBR, Inc. was formed to own and operate KBR Holdings, LLC (“KBR Holdings”), which was also wholly owned by Halliburton. At inception, KBR, Inc. issued 1,000 shares of common stock. On October 27, 2006, KBR, Inc. effected a 135,627-for-one split of its common stock. In connection with the stock split, the certificate of incorporation was amended and restated to increase the number of authorized shares of common stock from 1,000 to 300,000,000 and to authorize 50,000,000 shares of preferred stock with a par value of $0.001 per share. All share data of KBR, Inc. has been adjusted to reflect the stock split. In November 2006, KBR, Inc. completed an initial public offering of 32,016,000 shares of its common stock (the “Offering”) at $17.00 per share. The Company received net proceeds of $511 million from the Offering after underwriting discounts and commissions. Halliburton retained all of the KBR shares owned prior to the Offering and, as a result of the Offering, its 135,627,000 shares of common stock represented 81% of the outstanding common stock of KBR, Inc. after the Offering.Simultaneous with the Offering, Halliburton contributed 100% of the common stock of KBR Holdings to KBR, Inc. KBR, Inc. had no operations from the date of its formation to the date of the contribution of KBR Holdings.See Note 2 for discussion concerning completion of our separation from Halliburton. Our condensed consolidated financial statements include the accounts of majority-owned, controlled subsidiaries and variable interest entities where we are the primary beneficiary.The equity method is used to account for investments in affiliates in which we have the ability to exert significant influence over the affiliates’ operating and financial policies.The cost method is used when we do not have the ability to exert significant influence.All material intercompany accounts and transactions are eliminated. 6 Index Minority interest in consolidated subsidiaries in our condensed consolidated balance sheets principally represents minority shareholders’ proportionate share of the equity in our consolidated subsidiaries.Minority interest in consolidated subsidiaries is adjusted each period to reflect the minority shareholders’ allocation of income, or the absorption of losses by the minorityshareholders on certain majority-owned, controlled investments where the minority shareholders are obligated to fund the balance of their share of these losses. Our condensed consolidated financial statements reflect all costs of doing business, including certain costs incurred by Halliburton on KBR’s behalf.Such costs have been charged to KBR in accordance with Staff Accounting Bulletin (“SAB”) No. 55, “Allocation of Expenses and Related Disclosure in Financial Statements of Subsidiaries, Divisions or Lesser Business Components of Another Entity.” The accompanying unaudited condensed consolidated financial statement have been prepared, in accordance with the rules of the United States Securities and Exchange commission (“SEC”) for interim financial statements and do not include all annual disclosures required by accounting principles generally accepted in the United States.These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2006 filed with the SEC.We believe that the presentation and disclosures herein are adequate to make the information not misleading, and the condensed consolidated financial statements reflect all adjustments that management considers necessary for a fair presentation of our consolidated results of operations, financial position and cash flows.Operating results for interim periods are not necessarily indicative of results to be expected for the full fiscal year 2007 or any other future periods. The preparation of our condensed consolidated financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the balance sheet dates and the reported amounts of revenue and costs during the reporting periods.Actual results could differ materially from those estimates.On an ongoing basis, we review our estimates based on information currently available, and changes in facts and circumstances may cause us to revise these estimates. Note 2.Separation from Halliburton On February 26, 2007, Halliburton’s board of directors approved a plan under which Halliburton would dispose of its remaining interest in KBR through a tax-free exchange with Halliburton’s stockholders pursuant to an exchange offer.On April 5, 2007, Halliburton completed the separation of KBR by exchanging the 135,627,000 shares of KBR owned by Halliburton for publicly held shares of Halliburton common stock pursuant to the terms of the exchange offer (the “Exchange Offer”) commenced by Halliburton on March 2, 2007. In connection with the Offering in November 2006 and the separation of our business from Halliburton, we entered into various agreements with Halliburtonincluding, among others, a master separation agreement, tax sharing agreement, transition services agreements and an employee matters agreement. Pursuant to our master separation agreement, we agreed to indemnify Halliburton for, among other matters, all past, present and future liabilities related to our business and operations, subject to specified exceptions. We agreed to indemnify Halliburton for liabilities under various outstanding and certain additional credit support instruments relating to our businesses and for liabilities under litigation matters related to our business. Halliburton agreed to indemnify us for, among other things, liabilities unrelated to our business, for certain other agreed matters relating to the Foreign Corrupt Practices Act (“FCPA”) investigations and the Barracuda-Caratinga project and for other litigation matters related to Halliburton’s business.See Note 9 for further discussion of the FCPA investigations and the Barracuda-Caratinga project. The tax sharing agreement, as amended, provides for certain allocations of U.S. income tax liabilities and other agreements between us and Halliburton with respect to tax matters.As a result of the Offering, Halliburton will be responsible for filing all U.S. income tax returns required to be filed through April 5, 2007, the date KBR ceased to be a member of the Halliburton consolidated tax group.Halliburton will also be responsible for paying the taxes related to the returns it is responsible for filing.We will pay Halliburton our allocable share of such taxes.We are obligated to pay Halliburton for the utilization of net operating losses, if any, generated by Halliburton prior to the deconsolidation which we may use to offset our future consolidated federal income tax liabilities. Under the transition services agreements, Halliburton is expected to continue providing various interim corporate support services to us and we will continue to provide various interim corporate support services to Halliburton.These support services relate to, among other things, information technology, legal, human resources, risk management and internal audit.The services provided under the transition services agreement between Halliburton and KBR are substantially the same as the services historically provided.Similarly, the related costs of such services will be substantially the same as the costs incurred and recorded in our historical financial statements. 7 Index The employee matters agreement provides for the allocation of liabilities and responsibilities to our current and former employees and their participation in certain benefit plans maintained by Halliburton.Among other items, the employee matters agreement and the KBR, Inc. Transitional Stock Adjustment Plan provide forthe conversion, upon the complete separation of KBR from Halliburton, of stock options and restricted stock awards (with restrictions that have not yet lapsed as of the final separation date) granted to KBR employees under Halliburton’s 1993 Stock and Incentive Plan (“1993 Plan”) to stock options and restricted stock awards covering KBR common stock.On April 5, 2007, immediately after our separation from Halliburton, the conversion of such stock options and restricted stock awards occurred.A total of 1,217,095 Halliburton stock options and 612,857 Halliburton restricted stock awards were converted into 1,966,061 KBR stock options with a weighted average exercise price per share of $9.35 and 990,080 million restricted stock awards with a weighted average grant-date fair value per share of $11.01.The conversion of such stock options and restricted stock was accounted for as a modification in accordance with SFAS No. 123(R) and resulted in an incremental charge to expense of less than $1 million, recognized in the three months ended June 30, 2007, representing the change in fair value of the converted awards from Halliburton stock options and restricted stock awards to KBR stock options and restricted stock awards.Stock-based compensation expense recognized for all awards for the three and six months ended June 30, 2007 was $3 million and $6million, respectively.We estimate approximately $5 million of stock-based compensation expense will be recognized for the remainder of fiscal 2007. See Note 15 for further discussion of the above agreements and other related party transactions with Halliburton. Note 3.Percentage-of-Completion Contracts Unapproved claims and change orders The amounts of unapproved claims and change orders recorded as “Unbilled work on uncompleted contracts” or “Other assets” as of June 30, 2007 and December 31, 2006 are as follows: Energy and Chemicals Division Millions of dollars June 30, 2007 December 31, 2006 Probable unapproved claims $ 176 $ 178 Probable unapproved change orders 4 51 Probable unapproved claims related to unconsolidated subsidiaries 78 78 Probable unapproved change orders related to unconsolidated subsidiaries 22 - Government and Infrastructure Division Millions of dollars June 30, 2007 December 31, 2006 Probable unapproved claims $ 77 $ 37 Probable unapproved change orders 4 3 Probable unapproved change orders related to unconsolidated subsidiaries 3 3 As of June 30, 2007, the probable unapproved claims for the Energy and Chemicals division, including those from unconsolidated subsidiaries, relate to five contracts, most of which are complete or substantially complete. A significant portion of the probable unapproved claims as of June 30, 2007 arose from three completed projects with Petroleos Mexicanos (PEMEX) ($148 million related to our consolidated subsidiaries and $45 million related to our unconsolidated subsidiaries) that are currently subject to arbitration proceedings.In addition, included in non-current “Unbilled receivables on uncompleted contracts” is $64 million related to previously approved services that are unpaid by PEMEX and are a part of these arbitration proceedings.Actual amounts we are seeking from PEMEX in the arbitration proceedings are in excess of these amounts.The remaining arbitration proceedings are expected to extend through 2007.PEMEX has asserted counterclaims the remaining in arbitrations; however, it is premature based upon our current understanding of those counterclaims to make any assessment of their merits.As of June 30, 2007, we had not accrued any amounts related to the PEMEX counterclaims in the arbitrations. In July 2007, the arbitration committee awarded claims in favor of one of our three projects for PEMEX which was performed by our unconsolidated subsidiary.Although full interpretation and calculation of this award is not complete, we estimate the amount awarded approximates the book value of these claims recorded at June 30, 2007.The arbitration proceedings with respect to a second PEMEX project have been conducted and we are awaiting the results.Regarding the third PEMEX project, arbitration hearings are scheduled for the fourth quarter of 2007. 8 Index We have contracts with probable unapproved claims that will likely not be settled within one year totaling $176 million and $175 million at June 30, 2007 and December 31, 2006, respectively, included in the table above, which are reflected as a non-current asset in “Unbilled receivables on uncompleted contracts” on the condensed consolidated balance sheets. Other probable unapproved claims that we believe will be settled within one year, included in the table above, have been recorded as a current asset in “Unbilled receivables on uncompleted contracts” on the condensed consolidated balance sheets. Note 4. Escravos Project In connection with ourconsolidated50%-owned GTL project in Escravos, Nigeria, during the first half of 2007, we and our joint venture partner negotiated modifications to the contract terms and conditions resulting in an executed contract amendment in July 2007.The contract has been amended to convert from a fixed price to a reimbursable contract whereby we will be paid our actual cost incurred less a credit that approximates the charge we identified in the second quarter of 2006.Also included in the amended contract are client determined incentives that may be earned over the remaining life of the contract.The effect of the modifications for the three months ended June 30, 2007 resulted in a $3 million increase to operating income.In addition, minority interest shareholders’ absorption of losses increased by $15 million resulting in net income of $12 million for the three months ended June 30, 2007.Because our amended agreement with the client provides that we will be reimbursed for our actual costs incurred, as defined, all amounts of probable unapproved change order revenue that were previously included in the project estimated revenues are now considered approved. Note 5.Business Segment Information We provide a wide range of services; however, the management of our business is heavily focused on major projects within each of our reportable segments. At any given time, relatively few of our projects and joint ventures represent a substantial part of our operations. As a result of changes in the monthly financial and operating information provided to our chief operating decision maker as defined by the Financial Accounting Standards Board's ("FASB") Statement of Financial Accounting Standards ("SFAS") No. 131, "Disclosures about Segments of an Enterprise and Related Information," during the first quarter of 2007 we redefined our reportable segments on a basis that is representative of how our chief operating decision maker evaluates its operating performance and makes resource allocation decisions. Accordingly, KBR has reorganized its operations, resulting in the Government and Infrastructure, Energy and Chemicals, and Ventures reportable segments.Segment information has been prepared in accordance with SFAS No. 131 and all prior period amounts have been restated to conform to the current presentation. The table below presents information on our segments. Three Months Ended Six Months Ended June 30, June 30, Millions of dollars 2007 2006 2007 2006 Revenue: Government and Infrastructure $ 1,482 $ 1,691 $ 2,939 $ 3.242 Energy and Chemicals 669 560 1,245 1,101 Ventures 1 (15 ) (5 ) (51 ) Total $ 2,152 $ 2,236 $ 4,179 $ 4,292 Operating income (loss): Government and Infrastructure $ 25 $ 58 $ 63 $ 93 Energy and Chemicals 41 (97 ) 54 (53 ) Ventures (1 ) (8 ) (7 ) (44 ) Total $ 65 $ (47 ) $ 110 $ (4 ) Intersegment revenues included in the Government and Infrastructure segment were $4 million and $8 million for the three and six months ended June 30, 2007, respectively.Intersegment revenues included in the Government and Infrastructure segment were $3 million and $7 million for the three and six months ended June 30, 2006, respectively.Intersegment revenues included in the Energy and Chemicals segment were $42 million and $89 million for the three and six months ended June 30, 2007, respectively. 9 Index Intersegment revenues included in the Energy and Chemicals segment were $51 million and $82 million for the three and six months ended June 30, 2006, respectively.Our equity in earnings (losses) of unconsolidated affiliates that are accounted for by the equity method is included in revenue and operating income of the applicable segment. Note 6.Committed Cash Cash and equivalents include cash from advanced payments related to contracts in progress held by ourselves or our joint ventures that we consolidate for accounting purposes.The use of these cash balances is limited to the specific projects or joint venture activities and is not available for other projects, general cash needs, or distribution to us without approval of the board of directors of the respective joint venture or subsidiary.At June 30, 2007 and December 31, 2006, cash and equivalents include approximately$771 million and $527 million, respectively, in cash from advanced payments held by ourselves or our joint ventures that we consolidate for accounting purposes. Note 7.Comprehensive Income The components of other comprehensive income included the following: Three Months Ended Six Months Ended June 30, June 30, Millions of dollars 2007 2006 2007 2006 Net income $ 140 $ 92 $ 168 $ 118 Net cumulative translation adjustments (17 ) 23 (18 ) 17 Pension liability adjustment 95 - 100 - Net unrealized gains (losses) on investments and derivatives - 6 (1 ) 13 Total comprehensive income $ 218 $ 121 $ 249 $ 148 Accumulated other comprehensive income consisted of the following: June 30, December 31, Millions of dollars 2007 2006 Cumulative translation adjustments $ 25 $ 43 Pension liability adjustments (235 ) (335 ) Unrealized gains (losses) on investments and derivatives - 1 Total accumulated other comprehensive (loss) $ (210 ) $ (291 ) Comprehensive income for the three and six months ended June 30, 2007 includes the elimination of net cumulative translation and pension liability adjustments of $(22) million and $90 million, respectively, related to the disposition of our 51% interest in DML.See Note 17 for further discussion. Note 8. United States Government Contract Work We provide substantial work under our government contracts to the United States Department of Defense (“DoD”) and other governmental agencies. These contracts include our worldwide United States Army logistics contracts, known as LogCAP and U.S. Army Europe, known as USAREAR. Our government services revenue related to Iraq totaled approximately $1.1 billion and $2.1 billion for the three and six months ended June 30, 2007, respectively, compared to $1.3 billion and $2.4 billion for the three and six months ended June 30, 2006, respectively. Given the demands of working in Iraq and elsewhere for the United States government, we expect that from time to time we will have disagreements or experience performance issues with the various government customers for which we work. If performance issues arise under any of our government contracts, the government retains the right to pursue remedies which could include threatened termination or termination, under any affected contract. If any contract were so terminated, we may not receive award fees under the affected contract, and our ability to secure future contracts could be adversely affected, although we would receive payment for amounts owed for our allowable costs under cost-reimbursable contracts. Other remedies that could be sought by our government customers for any improper activities or performance issues include sanctions such as forfeiture of profits, suspension of payments, fines, and suspensions or debarment from doing business with the government. Further, the negative publicity that could arise from disagreements with our customers or sanctions as a result thereof could have an adverse effect on our reputation in the industry, reduce our ability to compete for new contracts, and may also have a material adverse effect on our business, financial condition, results of operations, and cash flow. 10 Index We have experienced and expect to be a party to various claims against us by employees, third parties, soldiers and others that have arisen out of our work in Iraq such as claims for wrongful termination, assaults against employees, personal injury claims by third parties and army personnel, and contractor claims.While we believe we conduct our operations safely, the environments in which we operate often lead to these types of claims.We believe the vast majority of these types of claims are governed by the Defense Base Act or precluded by other defenses. However, an unfavorable resolution or disposition of these matters could have a material adverse effect on our business, results of operations, financial condition and cash flow. DCAA audit issues Our operations under United States government contracts are regularly reviewed and audited by the Defense Contract Audit Agency (“DCAA”) and other governmental agencies. The DCAA serves in an advisory role to our customer and when issues are found during the audit process, these issues are typically discussed and reviewed with us. The DCAA then issues an audit report with its recommendations to our customer’s contracting officer. In the case of management systems and other contract administrative issues, the contracting officer is generally with the Defense Contract Management Agency (“DCMA”). We then work with our customer to resolve the issues noted in the audit report. If our customer or a government auditor finds that we improperly charged any costs to a contract, these costs are not reimbursable, or, if already reimbursed, the costs must be refunded to the customer. Our revenue recorded for government contract work is reduced for our estimate of costs that may be categorized as disputed or unallowable as a result of cost overruns or the audit process. Security. In February 2007, we received a letter from the Department of the Army informing us of their intent to adjust payments under the LogCAP III contract associated with the cost incurred by the subcontractors to provide security to their employees. Based on this letter, the DCAA withheld the Army’s initial assessment of $20 million. The Army based its assessment on one subcontract wherein, based on communications with the subcontractor, the Army estimated 6% of the total subcontract cost related to the private security costs. The Army indicated that not all task orders and subcontracts have been reviewed and that they may make additional adjustments. The Army indicated that, within 60 days, they intend to begin making further adjustments equal to 6% of prior and current subcontractor costs unless we provide timely information sufficient to show that such action is not necessary to protect the government’s interest.We continue to provide additional information as requested by the Army. The Army indicated that they believe our LogCAP III contract prohibits us from billing costs of privately acquired security. We believe that, while the LogCAP III contract anticipates that the Army will provide force protection to KBR employees, it does not prohibit any of our subcontractors from using private security services to provide force protection to subcontractor personnel. In addition, a significant portion of our subcontracts are competitively bid lump sum or fixed price subcontracts. As a result, we do not receive details of the subcontractors’ cost estimate nor are we legally entitled to it. Accordingly, we believe that we are entitled to reimbursement by the Army for the cost of services provided by our subcontractors, even if they incurred costs for private force protection services. Therefore, we believe that the Army’s position that such costs are unallowable and that they are entitled to withhold amounts incurred for such costs is wrong as a matter of law. If we are unable to demonstrate that such action by the Army is not necessary, a 6% suspension of all subcontractor costs incurred to date could result in suspended costs of approximately $400 million. The Army has asked us to provide information that addresses the use of armed security either directly or indirectly charged to LogCAP III. The actual costs associated with these activities cannot be accurately estimated, but we believe that they should be substantially less than 6% of the total subcontractor costs. We will continue working with the Army to resolve this issue.As of June 30, 2007, we had not accrued any amounts related to this matter. Dining Facility Support Services.In April 2007, DCAA recommended withholding $13 million of payments from KBR alleging that Eurest Support Services (Cypress) International Limited (“ESS”), a subcontractor to KBR providing dining facility services in conjunction with our LogCAP III contract in Iraq, over-billed for the cost related to the use of power generators. We disagree with the position taken by the DCAA and we are working to resolve the issue. We have not accrued any amounts related to this matter as of June 30, 2007. Laundry. Prior to the fourth quarter of 2005, we received notice from the DCAA that it recommended withholding $18 million of subcontract costs related to the laundry service for one task order in southern Iraq, for which it believed we and our subcontractors did not provide adequate levels of documentation supporting the quantity of the services provided. In the fourth quarter of 2005, the DCAA issued a notice to disallow costs totaling approximately $12 million, releasing $6 million of amounts previously withheld. In the second quarter of 2006, we successfully resolved this matter with the DCAA and received payment of the remaining $12 million. 11 Index Containers. In June 2005, the DCAA recommended withholding certain costs associated with providing containerized housing for soldiers and supporting civilian personnel in Iraq. The DCAA recommended that the costs be withheld pending receipt of additional explanation or documentation to support the subcontract costs. Approximately $30 million has been withheld as of June 30, 2007, of which we withheld $17 million from our subcontractor. During 2006, we resolved approximately $25 million of the withheld amounts with our contracting officer which was received in the first quarter of 2007. We will continue working with the government and our subcontractors to resolve the remaining amounts. Dining facilities. In September 2005, ESS filed suit against us alleging various claims associated with its performance as a subcontractor in conjunction with our LogCAP III contract in Iraq. The case was settled during the first quarter of 2006 without material impact to us. In the third quarter of 2006, the DCAA raised questions regarding $95 million of costs related to dining facilities in Iraq. We have responded to the DCAA that our costs are reasonable. Fuel. In December 2003, the DCAA issued a preliminary audit report that alleged that we may have overcharged the Department of Defense by $61 million in importing fuel into Iraq. The DCAA questioned costs associated with fuel purchases made in Kuwait that were more expensive than buying and transporting fuel from Turkey. We responded that we had maintained close coordination of the fuel mission with the Army Corps of Engineers (COE), which was our customer and oversaw the project, throughout the life of the task orders and that the COE had directed us to use the Kuwait sources. After a review, the COE concluded that we obtained a fair price for the fuel. Nonetheless, Department of Defense officials referred the matter to the agency’s inspector general, which we understand commenced an investigation. The DCAA issued various audit reports related to task orders under the RIO contract that reported $275 million in questioned and unsupported costs. The majority of these costs were associated with the humanitarian fuel mission. In these reports, the DCAA compared fuel costs we incurred during the duration of the RIO contract in 2003 and early 2004 to fuel prices obtained by the Defense Energy Supply Center (“DESC”) in April 2004 when the fuel mission was transferred to that agency. During the fourth quarter of 2005, we resolved all outstanding issues related to the RIO contract with our customer and settled the remaining questioned costs under this contract. Other issues. The DCAA is continuously performing audits of costs incurred for the foregoing and other services provided by us under our government contracts. During these audits, there have been questions raised by the DCAA about the reasonableness or allowability of certain costs or the quality or quantity of supporting documentation. The DCAA might recommend withholding some portion of the questioned costs while the issues are being resolved with our customer. Because of the intense scrutiny involving our government contracts operations, issues raised by the DCAA may be more difficult to resolve. We do not believe any potential withholding will have a significant or sustained impact on our liquidity. Investigations In the first quarter of 2005, the Department of Justice (“DOJ”) issued two indictments associated with overbilling issues we previously reported to the Department of Defense Inspector General’s office as well as to our customer, the Army Materiel Command (“AMC”), against a former KBR procurement manager and a manager of La Nouvelle Trading & Contracting Company, W.L.L.We provided information to the DoD Inspector General’s office in February 2004 about other contacts between former employees and our subcontractors.In March 2006, one of these former employees pled guilty to taking money in exchange for awarding work to a Saudi Arabian subcontractor. The Inspector General’s investigation of these matters may continue. In October 2004, we reported to the DoD Inspector General’s office that two former employees in Kuwait may have had inappropriate contacts with individuals employed by or affiliated with two third-party subcontractors prior to the award of the subcontracts. The Inspector General’s office may investigate whether these two employees may have solicited and/or accepted payments from these third-party subcontractors while they were employed by us. In October 2004, a civilian contracting official in the COE asked for a review of the process used by the COE for awarding some of the contracts to us. We understand that the DoD Inspector General’s office may review the issues involved. We understand that the DOJ, an Assistant United States Attorney based in Illinois, and others are investigating these and other matters we have reported related to our government contract work in Iraq. If criminal wrongdoing were found, criminal penalties could range up to the greater of $500,000 in fines per count for a corporation or twice the gross pecuniary gain or loss. We also understand that current and former employees of KBR have received subpoenas and have given or may give grand jury testimony related to some of these matters. 12 Index The House Oversight and Government Reform and Senate Armed Services Committees have conducted hearings on the U.S. military’s reliance on civilian contractors, including with respect to military operations in Iraq. We have provided testimony and information for these hearings. We expect hearings with respect to operations in Iraq to continue in this and other Congressional committees, including the House Armed Services Committee, and we expect to be asked to testify and provide information for these hearings. We have reported to the U.S. Department of State and Department of Commerce that exports of materials, including personal protection equipment such as helmets, goggles, body armor and chemical protective suits, in connection with personnel deployed to Iraq and Afghanistan may not have been in accordance with current licenses or may have been unlicensed. A failure to comply with export control laws and regulations could result in civil and/or criminal sanctions, including the imposition of fines upon us as well as the denial of export privileges and debarment from participation in U.S. government contracts. In addition, we are responding to a March 19, 2007, subpoena from the DoD Inspector General concerning licensing for armor for convoy trucks and antiboycott issues. As of June 30, 2007, we had not accrued any amounts related to this matter. Withholding of payments During 2004, the AMC issued a determination that a particular contract clause could cause it to withhold 15% from our invoices until our task orders under the LogCAP contract are definitized. The AMC delayed implementation of this withholding pending further review. During the third quarter of 2004, we and the AMC identified three senior management teams to facilitate negotiation under the LogCAP task orders, and these teams concluded their effort by successfully negotiating the final outstanding task order definitization on March31, 2005. This made us current with regard to definitization of historical LogCAP task orders and eliminated the potential 15% withholding issue under the LogCAP contract. Upon the completion of the RIO contract definitization process, the COE released all previously withheld amounts related to this contract in the fourth quarter of 2005. The PCO Oil South contract provides the customer the right to withhold payment of 15% of the amount billed, thus remitting a net of 85% of costs incurred until a task order is definitized. Once a task order is definitized, this contract provides that 100% of the costs billed will be paid pursuant to the “Allowable Cost and Payment Clause” of the contract. The PCO Oil South project has definitized substantially all of the task orders, and we have collected a significant portion of any amounts previously withheld. We do not believe the withholding will have a significant or sustained impact on our liquidity because the withholding is temporary, and the definitization process is substantially complete. The amount of payments withheld by the client under the PCO Oil South project was less than $1 million at June 30, 2007. We are working diligently with our customers to proceed with significant new work only after we have a fully definitized task order, which should limit withholdings on future task orders for all government contracts. Claims We had unapproved claims totaling $74 million at June 30, 2007 and $36 million at December 31, 2006 for the LogCAP contract. The unapproved claims outstanding at June 30, 2007 and December 31, 2006, are considered to be probable of collection and have been recognized as revenue.These amounts are included in the table of Government and Infrastructure unapproved claims and unapproved change orders in Note 3. In addition, as of June 30, 2007, we had incurred approximately $126 million of costs under the LogCAP III contract that could not be billed to the government due to lack of appropriate funding on various task orders. These amounts were associated with task orders that had sufficient funding in total, but the funding was not appropriately allocated amongst the task orders.We have submitted requests for reallocations of funding to the U.S. Army and continue to work with them to resolve this matter.We anticipate the negotiations will result in an appropriate distribution of funding by the client and collection of the full amounts due. DCMA system reviews Report on estimating system. In December 2004, the DCMA granted continued approval of our estimating system, stating that our estimating system is “acceptable with corrective action.” We are in the process of completing these corrective actions. Specifically, based on the unprecedented level of support that our employees are providing the military in Iraq, Kuwait, and Afghanistan, we needed to update our estimating policies and procedures to make them better suited to such contingency situations. Additionally, we have completed our development of a detailed training program and have made it available to all estimating personnel to ensure that employees are adequately prepared to deal with the challenges and unique circumstances associated with a contingency operation. 13 Index Report on purchasing system. As a result of a Contractor Purchasing System Review by the DCMA during the fourth quarter of 2005, the DCMA granted the continued approval of our government contract purchasing system. The DCMA’s October 2005 approval letter stated that our purchasing system’s policies and practices are “effective and efficient, and provide adequate protection of the Government’s interest.” During the fourth quarter 2006, the DCMA granted, again, continued approval of our government contract purchasing system. Report on accounting system. We received two draft reports on our accounting system, which raised various issues and questions. We have responded to the points raised by the DCAA, but this review remains open. In the fourth quarter 2006, the DCAA finalized its report and submitted it to the DCMA, who will make a determination of the adequacy of our accounting systems for government contracting. We have prepared an action plan considering the DCAA recommendations and continue to meet with these agencies to discuss the ultimate resolution. The DCMA has approved KBR’s accounting system as acceptable for accumulating costs incurred under U.S. Government contracts. SIGIR Report In October 2006, the Special Inspector General for Iraq Reconstruction, or SIGIR, issued a report stating that we have improperly labeled reports provided to our customer, AMC, as proprietary data, when data marked does not relate to internal contractor information. We believe we have addressed the issues raised by the SIGIR report. The Balkans We have had inquiries in the past by the DCAA and the civil fraud division of the DOJ into possible overcharges for work performed during 1996 through 2000 under a contract in the Balkans, for which inquiry has not been completed by the DOJ. Based on an internal investigation, we credited our customer approximately $2million during 2000 and 2001 related to our work in the Balkans as a result of billings for which support was not readily available. We believe that the preliminary DOJ inquiry relates to potential overcharges in connection with a part of the Balkans contract under which approximately $100 million in work was done. We believe that any allegations of overcharges would be without merit. In the fourth quarter 2006, we reached a negotiated settlement with the DOJ. KBR was not accused of any wrongdoing and did not admit to any wrongdoing. KBR is not suspended or debarred from bidding for or performing work for the U.S. government. The settlement did not have a material impact on our operating results in 2006. McBride Qui Tam suit In September 2006, we became aware of a qui tam action filed against us by a former employee alleging various wrongdoings in the form of overbillings of our customer on the LogCAP III contract. This case was originally filed pending the government’s decision whether or not to participate in the suit. In June 2006, the government formally declined to participate. The principal allegations are that our compensation for the provision of Morale, Welfare and Recreation (“MWR”) facilities under LogCAP III is based on the volume of usage of those facilities and that we deliberately overstated that usage. In accordance with the contract, we charged our customer based on actual cost, not based on the number of users. It was also alleged that, during the period from November 2004 into mid-December 2004, we continued to bill the customer for lunches, although the dining facility was closed and not serving lunches. There are also allegations regarding housing containers and our provision of services to our employees and contractors. On July 5, 2007, the court granted our motion to dismiss the qui tam claims and to compel arbitration of employment claims including a claim that the plaintiff was unlawfully discharged.The majority of the plaintiff’s claims were dismissed but the plaintiff was allowed to pursue limited claims pending discovery and future motions.All employment claims were sent to arbitration under the Company’s dispute resolution program.As of June 30, 2007, no amounts were accrued in connection with this matter. Wilson and Warren Qui Tam suit During November 2006, we became aware of a qui tam action filed against us alleging that we overcharged the military $30 million by failing to adequately maintain trucks used to move supplies in convoys and by sending empty trucks in convoys. It was alleged that the purpose of these acts was to cause the trucks to break down more frequently than they would if properly maintained and to unnecessarily expose them to the risk of insurgent attacks, both for the purpose of necessitating their replacement thus increasing our revenue. The suit also alleges that in order to silence the plaintiffs, who allegedly were attempting to report those allegations and other alleged wrongdoing, we unlawfully terminated them. On February 6, 2007, the court granted our motion to dismiss the plaintiffs’ qui tam claims as legally insufficient and ordered the plaintiffs to arbitrate their claims that they were unlawfully discharged. The final judgement in our favor was entered on April 30, 2007 and subsequently appealed by the plaintiffs on May 3, 2007.As of June 30, 2007, we had not accrued any amounts in connection with this matter. 14 Index Note 9. Other Commitments and Contingencies Foreign Corrupt Practices Act investigations Halliburton provided indemnification in favor of KBR under the master separation agreement for certain contingent liabilities, including Halliburton’s indemnification of KBR and any of its greater than 50%-owned subsidiaries as of November 20, 2006, the date of the master separation agreement, for fines or other monetary penalties or direct monetary damages, including disgorgement, as a result of a claim made or assessed by a governmental authority in the United States, the United Kingdom, France, Nigeria, Switzerland and/or Algeria, or a settlement thereof, related to alleged or actual violations occurring prior to November 20, 2006 of the FCPA or particular, analogous applicable foreign statutes, laws, rules, and regulations in connection with investigations pending as of that date including with respect to the construction and subsequent expansion by TSKJ of a natural gas liquefaction complex and related facilities at Bonny Island in Rivers State, Nigeria. The following provides a detailed discussion on the FCPA investigation. The SEC is conducting a formal investigation into whether improper payments were made to government officials in Nigeria through the use of agents or subcontractors in connection with the construction and subsequent expansion by TSKJ of a multibillion dollar natural gas liquefaction complex and related facilities at BonnyIsland in Rivers State, Nigeria. The DOJ is also conducting a related criminal investigation. The SEC has also issued subpoenas seeking information, which we are furnishing, regarding current and former agents used in connection with multiple projects, including current and prior projects, over the past 20 years located both in and outside of Nigeria in which we, The M.W. Kellogg Company, M.W. Kellogg Limited or their or our joint ventures are or were participants. In September 2006, the SEC requested that we enter into a tolling agreement with respect to its investigation. We anticipate that we will enter into an appropriate tolling agreement with the SEC. TSKJ is a private limited liability company registered in Madeira, Portugal whose members are Technip SA of France, Snamprogetti Netherlands B.V. (a subsidiary of Saipem SpA of Italy), JGC Corporation of Japan, and Kellogg Brown& Root LLC (a subsidiary of ours and successor to The M.W. Kellogg Company), each of which had an approximately 25% interest in the venture at June 30, 2007. TSKJ and other similarly owned entities entered into various contracts to build and expand the liquefied natural gas project for Nigeria LNG Limited, which is owned by the Nigerian National Petroleum Corporation, Shell Gas B.V., Cleag Limited (an affiliate of Total), and Agip International B.V. (an affiliate of ENI SpA of Italy). M.W. Kellogg Limited is a joint venture in which we had a 55% interest at June 30, 2007, and M.W. Kellogg Limited and The M.W. Kellogg Company were subsidiaries of Dresser Industries before Halliburton’s 1998 acquisition of Dresser Industries. The M.W.Kellogg Company was later merged with a Halliburton subsidiary to form Kellogg Brown& Root LLC, one of our subsidiaries. The SEC and the DOJ have been reviewing these matters in light of the requirements of the FCPA. Halliburton and KBR have been cooperating with the SEC and DOJ investigations and with other investigations into the BonnyIsland project in France, Nigeria and Switzerland. We also believe that the Serious Frauds Office in the United Kingdom is conducting an investigation relating to the BonnyIsland project. Halliburton will continue to oversee and direct the investigations.We will monitor the continuing investigations directed by Halliburton. The matters under investigation relating to the BonnyIsland project cover an extended period of time (in some cases significantly before Halliburton’s 1998 acquisition of Dresser Industries and continuing through the current time period). We have produced documents to the SEC and the DOJ both voluntarily and pursuant to company subpoenas from the files of numerous officers and employees, including many current and former executives, and we are making our employees available to the SEC and the DOJ for interviews. In addition, we understand that the SEC has issued a subpoena to A. Jack Stanley, who formerly served as a consultant and chairman of Kellogg Brown& Root LLC and to others, including certain of our current and former employees, former executive officers and at least one of our subcontractors. We further understand that the DOJ issued subpoenas for the purpose of obtaining information abroad, and we understand that other partners in TSKJ have provided information to the DOJ and the SEC with respect to the investigations, either voluntarily or under subpoenas. The SEC and DOJ investigations include an examination of whether TSKJ’s engagement of Tri-Star Investments as an agent and a Japanese trading company as a subcontractor to provide services to TSKJ were utilized to make improper payments to Nigerian government officials. In connection with the BonnyIsland project, TSKJ entered into a series of agency agreements, including with Tri-Star Investments, of which Jeffrey Tesler is a principal, commencing in 1995 and a series of subcontracts with a Japanese trading company commencing in 1996. We understand that a French magistrate has officially placed Mr.Tesler under investigation for corruption of a foreign public official. In Nigeria, a legislative committee of the National Assembly and the Economic and Financial Crimes Commission, which is organized as part of the executive branch of the government, are also investigating these matters. Our representatives have met with the French magistrate and Nigerian officials. In October 2004, representatives of TSKJ voluntarily testified before the Nigerian legislative committee. 15 Index We notified the other owners of TSKJ of information provided by the investigations and asked each of them to conduct their own investigation. TSKJ has suspended the receipt of services from and payments to Tri-Star Investments and the Japanese trading company and has considered instituting legal proceedings to declare all agency agreements with Tri-Star Investments terminated and to recover all amounts previously paid under those agreements. In February 2005, TSKJ notified the Attorney General of Nigeria that TSKJ would not oppose the Attorney General’s efforts to have sums of money held on deposit in accounts of Tri-Star Investments in banks in Switzerland transferred to Nigeria and to have the legal ownership of such sums determined in the Nigerian courts. As a result of these investigations, information has been uncovered suggesting that, commencing at least 10 years ago, members of TSKJ planned payments to Nigerian officials. We have reason to believe, based on the ongoing investigations,that payments may have been made by agents of TSKJ to Nigerian officials. In addition, information uncovered in the summer of 2006 suggests that, prior to 1998, plans may have been made by employees of The M.W. Kellogg Company to make payments to government officials in connection with the pursuit of a number of other projects in countries outside of Nigeria. Halliburton is reviewing a number of recently discovered documents related to KBR’s activities in countries outside of Nigeria with respect to agents for projects after 1998. Certain of these activities involve current or former employees or persons who were or are consultants to us, and the investigation is continuing. In June 2004, all relationships with Mr.Stanley and another consultant and former employee of M.W. Kellogg Limited were terminated. The termination of Mr.Stanley occurred because of violations of Halliburton’s Code of Business Conduct that allegedly involved the receipt of improper personal benefits from Mr.Tesler in connection with TSKJ’s construction of the BonnyIsland project. In 2006, Halliburton suspended the services of another agent who, until such suspension, had worked for us outside of Nigeria on several current projects and on numerous older projects going back to the early 1980s. The suspension by Halliburton will continue until such time, if ever, as Halliburton can satisfy itself regarding the agent’s compliance with applicable law and Halliburton’s Code of Business Conduct. In addition, Halliburton suspended the services of an additional agent on a separate current Nigerian project with respect to which Halliburton has received from a joint venture partner on that project allegations of wrongful payments made by such agent.Until such time as the agents’ suspensions are favorably resolved, KBR will continue the suspension of its use of both of the referenced agents. If violations of the FCPA were found, a person or entity found in violation could be subject to fines, civil penalties of up to $500,000 per violation, equitable remedies, including disgorgement (if applicable) generally of profits, including prejudgment interest on such profits, causally connected to the violation, and injunctive relief. Criminal penalties could range up to the greater of $2 million per violation and twice the gross pecuniary gain or loss from the violation, which could be substantially greater than $2 million per violation. It is possible that both the SEC and the DOJ could assert that there have been multiple violations, which could lead to multiple fines. The amount of any fines or monetary penalties which could be assessed would depend on, among other factors, the findings regarding the amount, timing, nature and scope of any improper payments, whether any such payments were authorized by or made with knowledge of us or our affiliates, the amount of gross pecuniary gain or loss involved, and the level of cooperation provided the government authorities during the investigations. Agreed dispositions of these types of violations also frequently result in an acknowledgement of wrongdoing by the entity and the appointment of a monitor on terms negotiated with the SEC and the DOJ to review and monitor current and future business practices, including the retention of agents, with the goal of assuring compliance with the FCPA. Other potential consequences could be significant and include suspension or debarment of our ability to contract with governmental agencies of the United States and of foreign countries. In the second quarter of 2007, we had revenue of approximately $1.4 billion from our government contracts work with agencies of the United States or state or local governments. If necessary, we would seek to obtain administrative agreements or waivers from the DoD and other agencies to avoid suspension or debarment. In addition, we may be excluded from bidding on MoD contracts in the United Kingdom if we are convicted for a corruption offense or if the MoD determines that our actions constituted grave misconduct. During the second quarter of 2007, we had revenue of approximately $273 million from our government contracts work with the MoD. Suspension or debarment from the government contracts business would have a material adverse effect on our business, results of operations, and cash flow. These investigations could also result in (1)third-party claims against us, which may include claims for special, indirect, derivative or consequential damages, (2)damage to our business or reputation, (3)loss of, or adverse effect on, cash flow, assets, goodwill, results of operations, business, prospects, profits or business value, (4)adverse consequences on our ability to obtain or continue financing for current or future projects and/or (5)claims by directors, officers, employees, affiliates, advisors, attorneys, agents, debt holders or other interest holders or constituents of us or our subsidiaries. In this connection, we understand that the government of Nigeria gave notice in 2004 to the French magistrate of a civil claim as an injured party in that proceeding. We are not aware of any further developments with respect to this claim. In addition, our compliance procedures or having a monitor required or agreed to be appointed at our cost as part of the disposition of the investigations could result in a more limited use of agents on large-scale international projects than in the past and put us at a competitive disadvantage in pursuing such projects. Continuing negative publicity arising out of these investigations could also result in our inability to bid successfully for governmental contracts and adversely affect our prospects in the commercial marketplace. In addition, we could incur costs and expenses for any monitor required by or agreed to with a governmental authority to review our continued compliance with FCPA law. 16 Index The investigations by the SEC and DOJ and foreign governmental authorities are continuing. We do not expect these investigations to be concluded in the immediate future. The various governmental authorities could conclude that violations of the FCPA or applicable analogous foreign laws have occurred with respect to the BonnyIsland project and other projects in or outside of Nigeria. In such circumstances, the resolution or disposition of these matters, even after taking into account the indemnity from Halliburton with respect to any liabilities for fines or other monetary penalties or direct monetary damages, including disgorgement, that may be assessed by the U.S. and certain foreign governments or governmental agencies against us or our greater than 50%-owned subsidiaries could have a material adverse effect on our business, prospects, results or operations, financial condition and cash flow. Under the terms of the master separation agreement entered into in connection with the Offering, Halliburton has agreed to indemnify us, and any of our greater than 50%-owned subsidiaries, for our share of fines or other monetary penalties or direct monetary damages, including disgorgement, as a result of claims made or assessed by a governmental authority of the United States, the United Kingdom, France, Nigeria, Switzerland or Algeria or a settlement thereof relating to FCPA Matters (as defined), which could involve Halliburton and us through The M. W. Kellogg Company, M. W. Kellogg Limited or, their or our joint ventures in projects both in and outside of Nigeria, including the Bonny Island, Nigeria project. Halliburton’s indemnity will not apply to any other losses, claims, liabilities or damages assessed against us as a result of or relating to FCPA Matters or to any fines or other monetary penalties or direct monetary damages, including disgorgement, assessed by governmental authorities in jurisdictions other than the United States, the United Kingdom, France, Nigeria, Switzerland or Algeria, or a settlement thereof, or assessed against entities such as TSKJ or Brown & Root–Condor Spa, in which we do not have an interest greater than 50%. As of June 30, 2007, we are unable to estimate an amount of probable loss or a range of possible loss related to these matters. Bidding practices investigation In connection with the investigation into payments relating to the BonnyIsland project in Nigeria, information has been uncovered suggesting that Mr.Stanley and other former employees may have engaged in coordinated bidding with one or more competitors on certain foreign construction projects, and that such coordination possibly began as early as the mid-1980s. On the basis of this information, Halliburton and the DOJ have broadened their investigations to determine the nature and extent of any improper bidding practices, whether such conduct violated United States antitrust laws, and whether former employees may have received payments in connection with bidding practices on some foreign projects. If violations of applicable United States antitrust laws occurred, the range of possible penalties includes criminal fines, which could range up to the greater of $10 million in fines per count for a corporation, or twice the gross pecuniary gain or loss, and treble civil damages in favor of any persons financially injured by such violations. Criminal prosecutions under applicable laws of relevant foreign jurisdictions and civil claims by or relationship issues with customers are also possible. The results of these investigations may have a material adverse effect on our business and results of operations. As of June 30, 2007, we are unable to estimate an amount of probable loss or range of possible loss related to these matters. Possible Algerian investigation We believe that an investigation by a magistrate or a public prosecutor in Algeria may be pending with respect to sole source contracts awarded to Brown&
